          Case 2:21-cr-00355-KSM Document 1 Filed 09/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO.

          v.                                    DATE FILED:

JASON AUGUSTUS                                  VIOLATION:
                                                l8 U.S.C. $ 922(g)(1) (possession of firearm
                                                byafelon-lcount)
                                                Notice of forfeiture

                                        INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about February 23,2021, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                     JASON AUGUSTUS,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Taurus, Model G2c, 9mm semi-automatic pistol, bearing serial number

TMB39373, loaded with l2 live rounds of ammunition, and the firearm was in and affecting

interstate and foreign commerce.

               In violation of Title 18, United States Code, Section 922(d0).
           Case 2:21-cr-00355-KSM Document 1 Filed 09/07/21 Page 2 of 3




                                 NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(9)(1), set

fonh in this indictment, defendant

                                       ASON AUGUSTUS

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of this offense, including, but not limited to:

               l.      a Taurus, Model G2c, 9mm semi-automatic pistol, bearing serial number

TMB39373; and

               2.      twelve live rounds of ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United


States Code, Section 924(d).

                                                       A TRUE BILL:




                                                       GRAND JURY FOREPERSON




JENNIFER ARBITTI
Acting United States Attorney
Case 2:21-cr-00355-KSM Document 1 Filed 09/07/21 Page 3 of 3




   No.

                          UNITED STATES DISTRICT COURT

                      Eastern District of Pennsylvania


                                 Criminal Division


            TFM UNITED STATES OF AMERICA
                                                   vs.


                                    JASON AUGUSTUS


                                   INDICTMENT

                                         Counts
    1S U.S.C.$922(g)(l) (possession of firearm by a felon      -   1 count)
                                Notice of forfeiture

                                         A true bill.


                                         Foreman

          Filed in open coq4   this                 a          day,
               ot'        Un                        A.D.n 24
                                  "
                                           Clerk
                               Bail, $
